Citation Nr: 0909771	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  00-20 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
disabling for degenerative arthritis of the lumbar spine (a 
low back disability).

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for lumbar radiculopathy of the right lower 
extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for lumbar radiculopathy of the left lower 
extremity.

4.  Entitlement to an initial rating in excess of 30 percent 
disabling for flat feet with degenerative arthritis and 
mallet toe deformities.

5.  Entitlement to an initial rating in excess of 10 percent 
for left knee tricompartment degeneration with intraarticular 
degeneration.

6.  Entitlement to an initial rating in excess of 10 percent 
for right knee tricompartment degeneration with 
intraarticular degeneration.

7.  Entitlement to an earlier effective date than September 
1, 1999, for service connection for flat feet with 
degenerative arthritis and mallet toe deformities.

8.  Entitlement to an earlier effective date than September 
1, 1999, for service connection for degenerative arthritis of 
the lumbar spine.

9.  Entitlement to service connection for a heart condition, 
to include a heart murmur and mitral valve prolapse.

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 8, 1967 to 
August 15, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
RO in Cleveland, Ohio, which denied service connection for 
flat feet, a heart condition, and a back condition.  In a 
September 2001 rating decision, the RO granted service 
connection for flat feet with degenerative arthritis, 
assigning a 10 percent disability rating, and granted service 
connection for degenerative arthritis of the lumbar spine, 
assigning a 20 percent disability rating, both effective the 
date of the appellant's claim, September 1, 1999.  In a May 
2006 rating decision, (a) the rating for flat feet was 
increased to 30 percent disabled as of September 1, 1999, (b) 
the 20 percent rating for degenerative arthritis of the 
lumbar spine was continued, and (c) service connection for 
lumbar radiculopathy of the right and left lower extremities 
was granted, and separate 10 percent disability ratings were 
assigned, effective the date a regulation change allowing 
those ratings, September 23, 2002.  Finally, in a May 2008 
rating decision, the RO granted service connection for left 
and right knee tricompartment degeneration with 
intraarticular degeneration secondary to flat feet, assigning 
a 10 percent disability rating to each knee.  The appellant 
filed a timely Notice of Disagreement.  The RO issued an 
October 2008 Statement of the Case and the appellant 
perfected the appeal in a December 2008 Form 9.  While the RO 
has not certified the appeal to the Board, this step is not 
required to give the Board jurisdiction over the appeal.  The 
initial knee ratings will be considered below.

Because the RO did not assign the maximum disability ratings 
possible for the appellant's service-connected disabilities, 
the appeals for higher evaluations remain before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The appellant had requested a personal hearing before the 
Board, but properly withdrew his request in writing on June 
15, 2008.  See 38 C.F.R. § 20.702(d) (2008). 

The Board notes that the RO issued a rating decision April 7, 
2005, denying eight issues: service connection for upper 
respiratory disease to include bronchitis, sinusitis, 
pharyngitis, tonsillitis, hay fever, recurrent persistent 
cough and malodorous breath; headaches; pulmonary sarcoidosis 
manifested as joint pain, ankle, knee and leg swelling, 
spasms and cramps; arthritis of the bilateral toes, ankles, 
knees and hips (also claimed as recurrent moderate left 
suprapatellar effusion and right suprapatellar effusion); 
bilateral multiple mallet toes; viral infections with 
recurrent dyspnea on slight exertion and mild heterogeneity 
of lung perfusion, consistent with lung parnchymal disease; a 
petition to reopen a claim for service connection for 
persistent undiagnosed illness, manifested by abnormal signs, 
fatigue; and entitlement to individual unemployability.  The 
appellant presented a letter which the Board construes as a 
Notice of Disagreement (NOD), dated February 16, 2006.  See 
38 C.F.R. §20.201 (2008).  In this letter, the appellant 
specifically refers only to the following issues: service 
connection for bilateral flatfeet with associated peroneal 
spasms, equinus of the gastroc, bilateral mallet toe, 
bilateral calcaneal valgus, degenerative disease of the 
lumbar spine, adductovarus 4/ 5 bilaterally, pronated gait 
resulting from a service-related limb length discrepancy and 
pain as associated with neuropathic changes of the feet and 
back as a result of inadequate footwear as related to in-
service injury.  The RO, in a May 4, 2006 rating decision and 
accompanying supplemental statement of the case (SSOC) of the 
same date, fully and adequately adjudicated these issues.  
The RO properly grouped certain of the symptoms of 
disabilities that the appellant listed in his February 2006 
NOD, and the Board concludes that the rating decision and 
SSOC of May 2006 fully satisfied the requirement that a NOD 
be followed by a SOC or SSOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The appellant did not perfect a separate 
appeal as to any issues in either the April 2005 or May 2006 
rating decisions, as he failed to file a Form 9, the 
consequences of which he was notified with both rating 
decisions and the SSOC.  See 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302, 20.303 (2008); see Archbold v. Brown, 
9 Vet. App. 124, 130 (1996).  As such, none of the issues 
from the April 2005 rating decision are presently on appeal 
and only those issues listed at the beginning of this opinion 
are presently in appellate status.

The Board notes a May 2006 letter from Dr. Lutz refers to 
hyperkeratotic lesions bilaterally due to the appellant's 
mallet toes.  The Board REFERS this issue to the RO for 
appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's low back disability is characterized by 
intervertebral disc syndrome of moderate severity, with a 
limited range of motion that is not severe, with forward 
flexion that is, at its most severe to 45 degrees with no 
ankylosis or incapacitating episodes.

2.  The preponderance of the evidence shows that the 
appellant's lumbar radiculopathy of the right lower extremity 
is manifested by complaints of right lower extremity 
paresthesia and mild radiculopathy with some impaired 
sensation; deep tendon reflexes are normal.

3.  The preponderance of the evidence shows that the 
appellant's lumbar radiculopathy of the left lower extremity 
is manifested by complaints of right lower extremity 
paresthesia and mild radiculopathy with some impaired 
sensation; deep tendon reflexes are normal. 

4.  The appellant's left knee tricompartment degeneration 
with intraarticular degeneration has been manifested by 
painful motion with flexion to 150 degrees, full extension, 
complaints of instability that do not rise to the level of 
"slight," semilunar cartilage degeneration without absence 
or dislocation and without ankylosis, tibia or fibula 
impairment or genu recurvatum.

5.  The appellant's right knee tricompartment degeneration 
with intraarticular degeneration has been manifested by 
painful motion with flexion to 150 degrees, extension to zero 
degrees, complaints of instability that do not rise to the 
level of "slight," semilunar cartilage degeneration without 
absence or dislocation and without ankylosis, tibia or fibula 
impairment or genu recurvatum.

6.  The appellant's original claim of service connection for 
flat feet was received by the RO on September 1, 1999, the 
currently assigned effective date of service connection; 
there are no earlier claims for VA compensation benefits of 
any kind.

7.  The appellant's first claim of service connection for a 
low back disability was received by the RO on September 1, 
1999, the currently assigned effective date of service 
connection; there are no earlier claims for VA compensation 
benefits of any kind.

8.  The appellant's heart condition, including a heart murmur 
and mitral valve prolapse, is congenital and there is no 
superimposed disease or injury or in-service aggravation of 
his congenital disorder of record.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 
percent disabling for degenerative arthritis of the lumbar 
spine are not met.  38 U.S.C. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5010-5293 (2002); 38 C.F.R. § 
4.71a, DC 5010-5243 (2008).

2.  The criteria for a rating in excess of 10 percent 
disabling for lumbar radiculopathy of the right lower 
extremity are not met.  38 U.S.C. §§ 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.124a, DC 8699-8621 
(2008).

3.  The criteria for a rating in excess of 10 percent 
disabling for lumbar radiculopathy of the left lower 
extremity are not met.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 
C.F.R. § 4.124a, DC 8699-8621.

4.  The criteria for a rating in excess of 30 percent 
disabling for flat feet with degenerative arthritis and 
mallet toes are not met.  38 U.S.C. §§ 1155, 5103A, 5107(b); 
38 C.F.R. § 4.71a, DC 5276.

5.  The criteria for an initial evaluation greater than 10 
percent for left knee tricompartment degeneration with 
intraarticular degeneration are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).

6.  The criteria for an initial evaluation greater than 10 
percent for right knee tricompartment degeneration with 
intraarticular degeneration are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).

7.  The criteria for an effective date prior to September 1, 
1999, for the grant of service connection for flat feet have 
not been met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2) (2008).

8.  The criteria for an effective date prior to September 1, 
1999, for the grant of service connection for degenerative 
arthritis of the lumbar spine have not been met.  38 U.S.C. 
§§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.400(b)(2) (2008).

9.  Entitlement to service connection for a heart disability 
is denied.  38 U.S.C. §§ 1110, 1112, 1131, 1133, 5107(b); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for higher 
initial ratings, earlier effective dates and service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Duty to Notify - Initial Rating Claims

The appellant's ratings claims arise from initially-granted 
claims of service connection, including the low back, 
bilateral lumbar radiculopathy of the lower extremities, flat 
feet and bilateral knee disabilities.  The Court observed 
that a claim of entitlement to service connection consists of 
five elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

The appellant's low back and flatfeet claims were received 
and a January 2000 notice letter sent prior to the passage of 
the VCAA.  The letter was not, accordingly, VCAA content 
compliant.  The appellant challenges the initial evaluations 
assigned following the grants of service connection for the 
low back disability, lumbar radiculopathy of bilateral lower 
extremities, and flat feet.  Additional January 2002 and 
October 2004 letters provided additional confirmation of 
Quartuccio parts 2 and 3, as well as the first 3 elements of 
the Dingess-mandated notice.  38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  A March 2006 
letter provided notice of the manner in which VA assigns 
initial ratings and effective dates.  Although these letters 
were not sent prior to initial adjudication of the 
appellant's claims, this was not prejudicial, because 
following this, the appellant had at the least, two months to 
respond with additional argument and evidence before the RO 
readjudicated the claims and issued a supplemental statement 
of the case (SSOC) in May 2006.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  In Dingess, and more recently in 
Goodwin, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); 
Dingess, 19 Vet. App. at 484.  This means that section 
5103(a) notice is no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See id.  
In any event, the appellant has not sufficiently demonstrated 
that he has been prejudiced by defective VCAA notice.  
Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, VA's duty to notify with respect 
to the low back disability, bilateral lower extremity lumbar 
radiculopathy, and flat feet claims has been satisfied.

The appellant did not receive VCAA notice regarding his knee 
claims.  The appellant appeals from a grant of service 
connection.  As above, section 5103(a) notice is no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Goodwin, 22 Vet. App. 128, 136 
(2008); Dingess, 19 Vet. App. at 484.  Furthermore, the 
appellant's March, August, September and December 2008 
submissions in connection with his claims show that he is 
aware of the elements of the claim, the evidence that VA will 
seek to provide by obtaining and considering his VA treatment 
records; and the evidence that he is expected to provide, 
which he did in the submission of a February 2007 evaluation, 
and obtaining copies of his VA treatment records and 
substantial arguments as to the law, his disability, its 
severity and effect on his daily life.  Thus, the appellant 
had actual knowledge of the elements of Quartuccio, supra.  
Accordingly, the Board concludes that the failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

B.  Duty to Notify - Earlier Effective Date Claims

The Board further notes that adjudication of a claim for an 
earlier effective date from a grant of service connection is 
based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain documents 
were either received by VA and/or promulgated to the 
appellant.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 
3.157, 3.160, 3.400 (2007).  Consequently, there is no 
additional notice that could alter the outcome of the claims.  
The Board finds that any VCAA notice failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

C.  Duty to Notify - Service Connection Claim

The appellant claims service connection for a heart 
condition.  Compliance with the first Quartuccio element in a 
claim of entitlement to service connection requires notice of 
the following five elements prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess, 19 Vet. App. at 484, 486; see 
also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in January 2000 letter fully satisfied parts 2 
and 3 of the Quartuccio duty to notify provisions.  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187.  January 2002 and October 2004 letters provided 
additional confirmation of Quartuccio parts 2 and 3, as well 
as the first 3 elements of the Dingess-mandated notice.  
Though these letters were not sent prior to the initial 
adjudication of this case, the appellant participated in a 
DRO hearing in September 2002, where he demonstrated 
understanding of the relevant Dingess elements in responses 
to questions, and the RO readjudicated the appellant's claim 
in a May 2003 SSOC.  See Prickett, 20 Vet. App. 370.  This 
actual notice and readjudication cured any notice error.  See 
id.

D.  Duty to Assist

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The appellant's service treatment 
records and VA medical records are in the file.  Private 
medical records identified by the appellant have been 
obtained, to the extent possible.  Some Social Security 
Administration records have been associated with the file.  
The appellant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims which are not now associated with the file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant appropriate VA examinations 
regarding the appellant's low back and flat feet disabilities 
with associated secondary effects in August 2001, January 
2003, May 2004, March 2006, August 2007, February 2008, and 
March 2008.  The RO also provided an adequate examination for 
the appellant's knee disabilities in February 2008.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the appellant's 
disabilities since he was last examined.  See 38 C.F.R. 
§ 3.327(a).  It is the objective symptoms of the disability 
that guide VA's assignment of a rating.  All these factors 
were completely addressed in the VA examinations and remain 
correct evaluations of the appellant's disability.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95, summary 
available at 60 Fed. Reg. 43,186-01 (1995).  The VA 
examinations are an adequate base upon which the rating 
decisions stand.  Both pre- and post-VA examination treatment 
records are consistent with the examination and thus, the 
Board finds that no further action is needed.  The Board 
notes the appellant has claimed the initial August 2001 VA 
examination was inadequate.  Any inadequacy has been cured in 
the multiple examinations since that examination.

Regarding the claim for service connection of a heart 
condition, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  In McLendon v. 
Nicholson, the Court held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  20 
Vet. App. 79, 81 (2006).  

The Board concludes an examination is not needed regarding 
the heart condition because the only evidence indicating the 
appellant suffered an event, injury or disease in service is 
his own lay statements.  The appellant's service treatment 
records do not reflect a complaint, injury, treatment, or 
diagnosis of a heart condition and thus, this evidence is 
insufficient to trigger VA's duty to provide an examination.  
Also, the first evidence of a heart condition is from 1982, 
some 15 years after the appellant's discharge from active 
duty.  As discussed below, the competent medical evidence of 
record indicates that the appellant suffers from a 
progressive, congenital heart disorder.  Given the lack of 
competent evidence in support of, and the strength of 
evidence against, the claim, the Board concludes that an 
examination is not warranted regarding the heart condition.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).



II.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which an appellant's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
appellant.  38 C.F.R. § 4.3 (2008).

The Board reviews the appellant's entire history when making 
a disability determination.  See 38 C.F.R. § 4.1.  When the 
appellant has timely appealed the rating initially assigned 
for the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the appellant is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  

A.  Low Back Disability

The appellant claims his low back disability should be rated 
higher than 20 percent disabling.  The Board concludes that 
an initial rating in excess of 20 percent is not warranted.  

During the pendency of this claim, the criteria for rating 
spine disabilities were revised (effective September 23, 2002 
and September 26, 2003).  The Board will evaluate the 
appellant's claim under both the criteria in the VA Schedule 
for Rating Disabilities in effect at the time of his filing 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court and the Federal Circuit.  Karnas is inconsistent with 
Supreme Court and Federal Circuit precedent insofar as it 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  However, none of 
the above cases or General Counsel Opinions prohibits the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  The effect of this 
is that the appellant is entitled to a rating under the most 
favorable of the versions of a regulation that was revised 
during his appeal and that prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a can apply to the period 
on or after the effective dates of the new regulations.  The 
RO considered all these changes in adjudicating the 
appellant's claim.  Therefore, there is no prejudice to the 
appellant by this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  When VA revised the 
criteria for evaluating general diseases and injuries of the 
spine effective September 26, 2003, as discussed above, VA 
also reiterated the changes to DC 5293 (now reclassified as 
DC 5243) for intervertebral disc syndrome (IVDS).

In determining whether the appellant is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).

The currently assigned 20 percent rating was assigned for 
moderate IVDS under the old DC 5293.  A 40 percent rating 
could be assigned under the old criteria for IVDS that is 
severely disabling with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  Under the old 
DC, the maximum schedular rating was 60 percent, and was 
assigned for IVDS which was pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 
precedential opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that DC 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.

The appellant's disability does not meet the criteria for a 
rating in excess of 20 percent disabling under the old 
criteria for DC 5293, as the evidence, as discussed below 
does not support a higher rating under those criteria.  

The appellant is separately service connected for bilateral 
lumbar radiculopathy, effective September 23, 2002.  After 
that date, inclusion of the radiculopathy symptoms in the 
evaluation of his IVDS would compensate the appellant twice 
for the same symptoms.  Accordingly, the Board will consider 
the appellant's neurological complaints with IVDS prior to 
September 23, 2002 only.

The appellant submitted treatment records and an April 2000 
letter from a Dr Janis.  The letter indicated that the 
appellant had peroneal muscle spasm, but this was associated 
with the appellant's flatfeet and will be discussed below.  

The appellant submitted a February 2001 treatment note from 
an unspecified doctor.  The appellant was found to have 1+ 
reflexes at the knee and ankle level, and 4/5 strength in the 
knee flexors and extensors and in the dorsiflexors.  
Sensation was intact.

During an August 2001 VA examination, the appellant 
complained of low back pain with flare-ups six to seven times 
a years, which lasted about three to four days each.  The 
appellant reported numbness and tingling in his toes, with 
radiculopathic pain in both lower extremities.  The 
appellant's reflexes were intact, but he had diminished 
pinprick sensation in his toes.  As will be discussed below, 
the appellant had a full range of motion, with pain.  An MRI 
showed minimal degenerative changes at L4-L5.  An EMG showed 
radiculopathy into both legs from L4-L5 and L5-S1.

There is no additional evidence from the period prior to 
September 23, 2002.

The record shows some intermittent diminished sensation, 
reflexes and strength prior to September 23, 2002.  The 
appellant reports some characteristic pain, with six to seven 
flare ups a year.  The appellant's range of motion was full 
during this period, albeit with pain.  The muscle spasm was 
attributed to another service connected disability.  Without 
a consistent picture of neurological impairment and only 
occasional flare-ups, the Board finds that the appellant's 
IVDS did not rise to a level of "severe" prior to September 
23, 2002.  

On and after September 23, 2002, the appellant's IVDS 
symptoms are fewer, due to the separate service connection of 
radiculopathy of both lower extremities.  The appellant's 
disability is manifested by pain and painful motion, as 
described below.  The neurological complications cannot be 
considered twice.  The appellant was seen in September 2003 
complaining of a back spasm the night before, but a single 
instance does not represent an increase in disability.  The 
appellant's IVDS complaints do not rise to a level of 
"severe" on and after to September 23, 2002.  The Board 
concludes that an initial rating in excess of 20 percent 
under the old DC 5293 is not warranted at any time.  See 
38 C.F.R. § 4.71a, DC 5293 (2002).

The initial revisions to 38 C.F.R. § 4.71a, DC 5293, for 
rating IVDS provide that preoperative or postoperative 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  Effective 
September 26, 2003, IVDS was assigned a new diagnostic code 
number (DC 5243), the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations was re-worded and moved to Note 1, following 
the General Rating Formula for Diseases and Injuries of the 
Spine, and the above-mentioned instruction was re-phrased to 
state that IVDS (pre-operatively or post-operatively) is to 
be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  These 
revisions were intended to be clarifying and non-substantive 
in nature.  See Schedule for Rating Disabilities; The Spine, 
67 Fed. Reg. 56,509-56,510 (Sept. 4, 2002) (indicating that 
the then-proposed amendment "would make editorial changes," 
but would not "represent any substantive change to the 
recently adopted evaluation criteria for intervertebral disc 
syndrome").  Some of the Notes were inadvertently omitted 
when DC 5293 was re-published as Diagnostic Code 5243 in 
August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
IVDS is manifested by incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks; a 40 percent rating is 
warranted if the total duration is at least four weeks but 
less than six weeks; and a 60 percent rating is warranted if 
the total duration is at least six weeks.  See 38 C.F.R. § 
4.71a, DC 5293 (2003).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so."  38 C.F.R. § 4.71a, DC 
5293 (2003), Note (1).  As noted previously, effective from 
September 26, 2003, the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations was re-worded and moved to Note 1, following 
the General Rating Formula for Diseases and Injuries of the 
Spine; however, the change was intended to be clarifying and 
non-substantive in nature.

The Board notes that the appellant's treatment records show 
no instance of physician-prescribed bed rest.  He has 
reported some incapacitating episodes, but none are the 
result of a physician's prescription.  Because the 
regulations require that bed rest must be prescribed by a 
physician, the Board concludes that the criteria for an 
initial rating in excess of 20 percent are not met under the 
incapacitating episode criteria of DC 5243.  See 38 C.F.R. § 
4.71a (2008).

The Board has also considered the application of the 
Diagnostic Codes for limitation of motion.  As with the 
ratings for intervertebral disc syndrome, the criteria rating 
other back disabilities were revised.  Effective September 
26, 2003, a General Ratings Formula was instituted to 
evaluate back disabilities.  As above, the Board has 
considered both the prior and current regulations.  See 
VAOPGCPREC 3-2000; 38 U.S.C. § 5110(g).

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating was warranted where 
the limitation of motion in the lumbar spine is "moderate," 
and a 40 percent evaluation was assigned for "severe" 
limitation of motion.  The words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2008).

Disabilities of the spine, excepting degenerative disc 
disease, are currently rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. § 
4.71a, DC 5237-5243.  Under the Formula, a 20 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 20 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation 
requires forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent evaluation is warranted where unfavorable 
ankylosis of the entire spine is demonstrated.  Id.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Plate V.  Although the criteria under DC 5292 
were less defined than the current criteria and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed. 1984, which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See Supplementary 
Information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on widely accepted medical guidelines in existence 
since 1984, and the Board can consider the current ranges of 
motion to rating spine disabilities under the old criteria.

At the August 2001 VA examination, the appellant's lumbar 
spine range of motion was 90 degrees on flexion, 30 degrees 
on extension, 30 degrees on right lateral flexion, and 30 
degrees on left lateral flexion.  There was pain on the last 
10 degrees of flexion as denoted by facial grimace and muscle 
spasm.  The appellant's range of motion was normal, based on 
VA regulations.  See 38 C.F.R. § 4.71a, Plate V.  

In the January 2003 VA examination, range of motion on 
flexion is to 80 degrees, extension is to 30 degrees, right 
lateral flexion is to 25 degrees, and left lateral flexion is 
to 25 degrees.  There is no notation of pain.  

In the May 2004 VA examination, range of motion on flexion is 
to 70 degrees, extension is to 10 degrees, right lateral 
flexion is to 25 degrees, left lateral flexion is to 25 
degrees, right rotation is to 20 degrees, and left rotation 
is to 20 degrees.  There is pain only on extension.  The 
appellant reported an extraordinary amount of pain and 
collapsing due to his back.  The examiner noted only minor 
degenerative changes per MRI.  

In the March 2006 VA examination, range of motion on flexion 
is to 45 degrees, extension is to 10 degrees, right lateral 
flexion is to 15 degrees, left lateral flexion is to 15 
degrees, right rotation is to 15 degrees, and left rotation 
is to 15 degrees.  There was no additional decreased range of 
motion with repetitive testing of the lumbar spine and pain 
reported throughout all ranges of motion.  An MRI was read to 
show minor degenerative changes.

In the August 2007 VA examination, range of motion on flexion 
is to 50 degrees, extension is to 25 degrees, right lateral 
flexion is to 25 degrees, left lateral flexion is to 25 
degrees, right rotation is to 30 degrees, and left rotation 
is to 30 degrees.  All motion was painful; also, the examiner 
noted that repetitive motion was not possible with the 
appellant due to complaints of pain on movement and any 
touch.  This would be compensated by only a 20 percent 
disability rating under the range of motion codes.  An MRI 
continued to show minor degenerative changes.  

The Board finds that the criteria for a rating in excess of 
20 percent have not been met under either the prior or 
current range of motion criteria.  The appellant has, at no 
time, had forward flexion limited to 30 degrees.  At most, 
the appellant manifests pain in forward flexion at 45 
degrees, leaving half of the range of motion intact.  There 
is no indication of ankylosis.  The appellant's overall 
limitation of motion is part of the criteria for a 20 percent 
rating, which he presently receives.  The criteria for a 
rating in excess of 20 percent have not been met under the 
current General Ratings Formula.  A higher rating is not 
warranted on that basis.  Using the current General Ratings 
Formula as guidance, the Board concludes that the criteria 
for a higher rating have not been met under the prior DC 
5292.  See 38 C.F.R. § 4.71a (2002, 2008).  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate DC.  Id. at Note 
(1).  As noted, the RO has separately service-connected the 
appellant's bilateral lumbar radiculopathy of the lower 
extremities, effective September 23, 2002.  Neurological 
complications were also considered during discussion of the 
prior intervertebral disc syndrome ratings criteria.  There 
are no additional neurological symptoms and further 
consideration is unwarranted.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  The Board 
has given such consideration.  The appellant's assessments 
through 2004 show a large range of motion and no functional 
loss on repetition.  The appellant began complaining of 
significant pain and limitation beginning at his May 2004 VA 
examination.  The Board notes that the objective evidence of 
the appellant's disability, the MRIs and EMGs, showed no 
significant, if any, progression.  In this period prior to 
May 2004, there is no indication that the appellant's low 
back disability is characterized by the functional loss due 
to pain and weakness or excess fatigability and weakened 
movement described in DeLuca or in sections 4.40 or 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Based on the foregoing, there is no 
significant additional functional loss prior to May 2004 and 
a lack of any progression in the objective pathology of the 
back disability at any time.  The Board has reviewed the file 
for any indication of any pathological change in the back 
disability to justify an increased rating and cannot find 
such a change.  Accordingly, the Board concludes that an 
increased rating based on the DeLuca factors is not warranted 
due to a lack of adequate pathology.  

The Board has considered the remaining DCs for back 
disabilities.  The appellant does not, however, suffer from a 
vertebral fracture injury, cervical or thoracic disabilities 
or chronic muscle strain.  The Board concludes that the 
remaining DCs are inapplicable in this case.  See 38 C.F.R. § 
4.71a (2002, 2003, 2008).

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 20 percent have 
at no time been met under any applicable DC.  Accordingly, 
staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  When, as here, 
the preponderance of the evidence is against the appellant's 
claim, the claim is denied.  38 U.S.C. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Lumbar Radiculopathy of the Right and Left Lower 
Extremities

The Board combines these two issues as the issues and facts 
involving them are analytically similar.

As noted, the revised regulations also mandate that 
consideration be given to any associated objective neurologic 
abnormalities (in addition to orthopedic manifestations), 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate DC.  Thus, the appellant was 
assigned a 10 percent rating for lumbar radiculopathy of the 
right lower extremity and a 10 percent rating for lumbar 
radiculopathy of the left lower extremity, both under DC 
8699-8621 for neuritis of the external popliteal nerve 
(common peroneal), involving motion of the foot and toes, 
analogous to mild incomplete paralysis of that specific 
nerve.  38 C.F.R. § 4.124a, DC 8699-8621.  The appellant's 
disability was rated as analogous to the criteria under DC 
8621, as provided for by the regulations.  See 38 C.F.R. §§ 
4.20, 4.120 (2008).

Incomplete paralysis of the external popliteal (common 
peroneal) nerve is rated as 10 percent disabling where mild, 
20 percent disabling where moderate, and as 30 percent 
disabling where severe.  Complete paralysis of the external 
popliteal (common peroneal) nerve, with foot drop and slight 
droop of first phalanges of all toes, such that the foot 
cannot dorsiflex, extension (dorsal flexion) of proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and anesthesia covers entire dorsum of 
foot and toes will be rated as 40 percent disabling.  
Neuritis of the external popliteal (common peroneal) nerve is 
rated on the same basis.  38 C.F.R. § 4.124a, DC 8621.

The findings in the August 2001 VA examination note mild 
right L5-S1 radiculopathy.  

The January 2003 VA examination notes the appellant's 
complaints of leg numbness.  The examiner found positive 
straight right leg raise and deep tendon reflexes of 1+ and 
equal bilaterally.  

The May 2004 VA examination reflected the appellant's 
complaints of bilateral radiating low back pain down the 
legs.  Strength in the lower extremities was noted 5/5 and 
equal bilaterally.  Deep tendon reflexes were 1+ and were 
equal bilaterally.  The examiner noted mild bilateral chronic 
L5 radiculopathy on reviewing an electromyelogram.  

In Dr. Lutz's June 2005 letter, he noted some irregularities 
of sensation in the appellant's feet using monofilament.  The 
appellant detected about 7 of 10 pressure points in the feet; 
Dr. Lutz noted the pattern of neuropathic areas was 
irregular.  

In the June 2005 VA podiatry treatment consult, the examiner 
noted foot protective sensation was intact to monofilament 
and vibratory sensation was intact.  Strength was 5/5 in the 
lower extremity groups bilaterally.  

In the March 2006 VA examination, the appellant reported 
occasional stabbing pain in the legs as well as leg numbness.  
Strength, again, was 5/5 and equal bilaterally in the lower 
extremities.  Deep tendon reflexes were 1+ and equal at the 
patellar tendons.  The examiner noted mild peripheral 
neuropathy and mild chronic L5-S1 radiculopathy, as well as 
bilateral lower extremity radiculopathy.  

In the August 2008 VA examination, the examiner noted 
straight raising test was positive bilaterally and motor 
strength of 5/5 bilaterally with no sensory deficits.  A MRI 
ruled out sciatica and a recent EMG showed mild peripheral 
neuropathy and chronic L5-S1 radiculopathy.  

Based on the continued medical evidence, the appellant's 
bilateral neuropathy of the lower extremities has been 
characterized by diminished sensation, diminished reflex and 
radiating pain, without strength deficit, muscle atrophy, or 
functional impairment such as impaired gait or movement.  
Without additional evidence of functional loss or any 
evidence at all of organic changes, the Board finds that the 
preponderance of the evidence demonstrates that the 
appellant's bilateral lumbar radiculopathy of the lower 
extremities is mild.  The criteria for a rating in excess of 
10 percent for either leg are not met.  See 38 C.F.R. § 
4.124a, DC 8699-8621.  There is no period during which the 
appellant's disability is anything but mild in either leg, 
and thus, the Board concludes staging is inappropriate 
regarding these claims.  See Hart, 21 Vet. App. at 510.  As 
noted, when the evidence is equally for and against a claim, 
the Board gives an appellant the benefit of the doubt; 
however, when, as here, the preponderance of the evidence is 
against the appellant's claims, the claims are denied.  38 
U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.  

C.  Flat Feet with Degenerative Arthritis and Mallet Toes

The appellant claims he is entitled to a rating in excess of 
30 percent disabled for his flat feet with degenerative 
arthritis and mallet toes.

DC 5276 provides ratings for acquired flatfoot.  Severe 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, which is not improved by orthopedic shoes or 
appliances, is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

An April 2000 letter from Dr. Janis, a private physician, 
states the appellant's foot condition was worsened with 
degenerative changes secondary to the pes planus deformity.  
The doctor reported a prior note regarding peroneal spasm 
secondary to flatfeet as a progressive condition.  In the 
August 2001 VA examination, the examiner noted the 
appellant's arch collapses with weight-bearing and that there 
were no obvious hammertoes noted.  The examiner stated there 
were no vascular changes and noted that the appellant's 
posture was good.  The examiner also stated the appellant had 
full range of motion of both feet and ankles.  The appellant 
complained of pain, stated that walking exacerbates it, and 
that hot showers or baths help relieve pain.  

In the January 2003 VA examination, the examiner diagnosed 
the appellant with bilateral pes planus per x-ray.  She noted 
evidence of over-pronation bilaterally and that the skin of 
the feet was warm, dry, and intact.  The appellant reported 
daily feet pain of 9.5/10 in winter, related his toes locking 
up, that he had the feeling of a knife blade being scraped 
along the balls of his feet, and occasional weakness, 
stiffness, heat, and fatigability of both feet.  The examiner 
stated there was no evidence of calluses or skin breakdown 
and no tenderness to palpation over the dorsum or the balls 
of the feet.  There was evidence of small bilateral calluses 
on the small toes of both feet.  The appellant was using gel 
inserts at the time and reported using orthotics in the past.  
He denied significant amelioration of his symptoms from the 
use of paraffin baths, warm soaks, Epsom salt, Advil, and 
Tylenol.  The appellant had a normal gait.  The examiner 
noted decreased active range of motion of the toes of the 
metatarsophalangeal joints; however, he had full range of 
motion with active flexion and extension.  The examiner also 
diagnosed the appellant with bilateral foot degenerative 
joint disease (DJD) per x-ray.  

In a May 2004 VA examination, the examiner noted the 
appellant was using shoe inserts and that his feet were warm, 
dry, and intact without evidence of callous or skin 
breakdown.  The examiner noted some slight tenderness to 
palpation on the plantar aspect of the foot in the area of 
the medial aspect.  The examiner also noted decreased range 
of motion of the metatarsal tarsophalangeal joints, however, 
he was able to stand on heels and toes without difficulty.  
The appellant had adequate dorsalis pedis and posterior 
tibialis pulses.  The diagnoses were bilateral pes planus and 
bilateral foot DJD, both per x-ray.

In a June 2005 VA podiatry consult, the doctor noted a 
pronated gait, and diagnosed the appellant with pes planus 
with associated peroneal spasm.  The doctor also diagnosed 
mallet toes (2nd toe) bilaterally and adductovarus 4th and 5th 
toes bilaterally.  The appellant's skin temperature was warm-
to-warm tibia to toes with no vascular changes noted with 
dependency or elevation and no lower extremity edema noted.  
There was negative plantar reflex, intact vibratory sensation 
lower extremity, and intact protective sensation foot 
dermatomes with 10-gram monofilament wire.  The doctor noted 
the appellant's second left digit is contracted at the distal 
interphalangeal joint and the third digit is mildly 
contracted.  The appellant's stance reflected a decreased 
medial longitudinal arch bilaterally with mild calcaneal 
valgus.  Helbig's sign was not present and the appellant's 
gait was pronated.  The appellant used no ambulatory aids.  
In x-rays associated with this VA treatment, there was no 
evidence of hallux valgus deformity bilaterally.  The 
impression was bilateral mild to moderate pes planus 
deformities and mild degenerative changes about the bilateral 
first metatarsophalangeal joints, right greater than left.

A June 2005 letter from Dr. Lutz reports the appellant's 
painful flatfeet and mallet toes.  The report noted calcaneal 
valgus, flexible flatfoot, and mallet toe deformity, all 
bilateral.  The distal interphalangeal joints on toes 2-4 
bilaterally were mallet toe deformities.  The doctor also 
noted a hyper-pronatory forefoot bilaterally.  The doctor 
opined that the untreated flatfoot most likely caused the 
mallet toe deformities.

A March 2006 VA examination reports semi-rigid mallet toe 
deformities of digits 2-4 bilaterally and the use of 
orthotics and braces for the feet which are minimally helpful 
for symptoms.  The appellant reported foot pain at rest which 
is worse than standing or walking.  He reported overall pain 
of 8/10 in severity, with associated weakness, stiffness, 
swelling, and lack of endurance.  The examiner noted the 
appellant stood with over-pronation and noted inward bowing 
of the Achilles tendon.  The examiner noted there was no 
tenderness to palpation of the Achilles tendon and stated it 
was not correctable upon manipulation.  

In a February 2008 VA examination, the examiner noted 
degeneration of the metatarsophalangeal joint and bilateral 
pes planus.  There was tenderness on palpation of the arch 
area and bilateral toe deformity.  The examiner stated there 
was no radiographic evidence of increased severity of the 
bilateral pes planus.  In a March 2008 VA examination, 
ordered after the appellant claimed his disability had 
increased in severity, the examiner stated the appellant has 
bilateral flat foot with tenderness on palpation of the arch 
region bilaterally.  There was no additional limitation on 
repeated testing due to pain, incoordination, or lack of 
endurance.  The examiner noted a February 2007 x-ray showed 
no significant change compared to earlier studies.  The 
examiner stated new x-rays also did not show significant 
change, and reported that the appellant complained of a 
subjective increase in severity.

Considering the appellant's history of bilateral pes planus, 
and considering the consistent severity of this disability, 
the Board is unable to assign a rating in excess of 30 
percent disabling.  The appellant has severe flatfoot, with 
objective evidence of marked deformity, in this case, 
pronation and hammer toes, some pain on manipulation, some 
indication of swelling on use, and one report of callosities.  
See 38 C.F.R. § 4.71a, DC 5276 (30 percent criteria).  

The appellant's disability does not meet the 50 percent 
criteria.  There is no indication of marked pronation, and no 
indication of anything more than some tenderness.  See id. 
(50 percent criteria).  The appellant's Achilles tendon is 
inwardly bowed, but there is no tenderness on palpation of 
it, as reported in the March 2006 VA examination.  See id.  
Also, in the January 2003 VA examination, there was no 
tenderness to palpation over the dorsum or the balls of the 
feet.  As noted, the appellant's picture of disability 
comports more with the criteria listed in the 30 percent 
disability rating.  

As noted in the DeLuca decision, 38 C.F.R. sections 4.40 and 
4.45 allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board notes the appellant's 
disability as a whole, and in consideration of section 4.40 
and 4.45, is properly compensated at the 30 percent rating.  
The flatfoot disability is made more severe by the types of 
additional loss due to pain, here characterized by the hammer 
toes, that the DeLuca decision contemplates, and thus, the 
entire picture of this appellant's disability meets the 30 
percent criteria when considered in concert with DeLuca.  See 
id.

The Board notes the appellant claims separate muscle and 
neurological disabilities are caused by the flatfoot.  In 
particular, he argues that the provisions of DCs 5310, 5311 
and 5312 should be applied.  In the June 2006 VA treatment, 
the doctor notes the appellant's muscle strength is 5/5 lower 
extremity groups bilaterally.  While Dr. Lutz's June 2005 
letter refers to a musculoskeletal examination, there is no 
notation of a muscular disability, only some reduced range of 
motion.  The DCs the appellant cites are applicable to 
disabilities resulting from muscle injuries.  See 38 C.F.R. 
§ 4.73 (2008).  The appellant does not have a muscle injury 
disability.  Thus, the Board concludes DCs 5310, 5311, and 
5312 are inapplicable.  As for the neurological disorder 
arguments, the appellant is presently service connected for 
bilateral radiculopathy that causes diminished sensation and 
reflex in his lower extremities.  The evidence is not clear 
that there is a distinction between these and the appellant 
is not competent to report a distinction.  The Board 
concludes that another set of neurological ratings is not 
warranted.  See 38 C.F.R. § 4.14.  

Regarding the appellant's claims for separate ratings for 
bilateral toe arthritis and for hammer toes, the Board notes 
that these components of his flat foot disability are the 
basis for his 30 percent rating and thus, a separate rating 
for them would, under the facts of this case, constitute 
prohibited pyramiding.  See 38 C.F.R. § 4.14.  If rated 
separately, the appellant's toe ratings would not amount to a 
greater evaluation.  The rating for flatfeet would be reduced 
to 10 percent to avoid pyramiding.  DC 5282 assigns a 10 
percent for unilateral hammertoes of all toes without claw 
foot.  Following adjustment for the bilateral factor, the 
rated disabilities would be 20 percent for hammertoes and 10 
percent for flatfeet.  See 38 C.F.R. § 4.26 (2008).  The 
appellant's combined rating would be 30 percent.  See 
38 C.F.R. § 4.25 (2008).  

The Board also notes the appellant has complained that he is 
entitled to a separate rating under the degenerative 
arthritis code, 38 C.F.R. § 4.71a, DC 5003.  The toes are 
considerable groups of minor joints.  See 38 C.F.R. § 4.45.  
The maximum rating for degenerative arthritis is 20 percent 
for two groups of minor joints.  See 38 C.F.R. § 4.71a, DC 
5003.  The appellant's arthritis does not appear to have 
manifestations which are separable from those assignable to 
his hammertoes.  This is to say that the appellant's 
complaints of pain and fatiguability are identical, 
regardless of the name put to the complaints.  Another rating 
under DC 5282 for hammertoes would amount to pyramiding.  See 
38 C.F.R. § 4.14, supra.  Again, the flatfeet rating would be 
reduced to a 10 percent to avoid pyramiding.  The appellant's 
ratings would be a 20 percent for degenerative arthritis and 
a 10 percent for flatfeet, combining to 30 percent.  See 
38 C.F.R. § 4.25, supra.  Thus, this rating would not help 
the appellant and the Board will continue to assign the 
appellant the maximum compensation to which the law entitles 
him.  

The Board has considered the possibility of staged ratings 
but finds no evidentiary basis to rate different periods of 
this disability differently.  See Hart, 21 Vet. App. at 510.  
Accordingly, staged ratings are inapplicable.  See id.  As 
noted, when the evidence is equally for and against a claim, 
the Board gives an appellant the benefit of the doubt; 
however, when, as here, the preponderance of the evidence is 
against the appellant's claim, the claim is denied.  38 
U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.

D. Bilateral Knee Tricompartment Degeneration

The appellant was service connected for bilateral knee 
tricompartment degeneration with intraarticular degeneration, 
with 10 percent ratings for each knee.  The appellant's 
ratings are under DC 5010, for traumatic arthritis.  See 
38 C.F.R. § 4.71a.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis) and DC 5010 (traumatic arthritis).  
The Board notes that the appellant's current 10 percent for 
each knee is the equivalent of a 20 percent for occasional 
incapacitating exacerbations due to the necessity of 2 major 
joints to satisfy the criteria.  The Board will turn to 
evaluation under limitation of motion.  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of a leg (knee) flexion is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Limitation of extension of a leg (knee) is rated 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  Separate ratings may be awarded for 
limitation of flexion and limitation of extension of the same 
knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

The appellant has submitted a February 2007 evaluation from a 
Dr. Season.  The report indicates that the appellant had a 
good range of motion.

An August 2007 VA examination report for the appellant's 
spine disability indicates that the appellant had a normal 
gait. 

The appellant was evaluated at a February 2008 VA 
examination.  The report indicates that the appellant had 
flexion to 150 degrees in both knees and extension to zero 
degrees in the right knee.  The appellant had no additional 
loss of function on repetition.  

The Board finds that the appellant's range of motion, both 
flexion and extension, do not reach a compensable level.  The 
appellant's flexion is well beyond the 45 degree minimum for 
a 10 percent rating under DC 5260.  His right knee extension 
is to zero.  The left knee extension was not specifically 
measured.  The Board notes that a compensable limitation of 
extension would require a limitation of 10 degrees.  The 
Board finds that the left knee must approach full extension 
in light of the findings of "good" range of motion and 
normal gait.  A compensable rating is not warranted under DC 
5261.  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2008), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The February 2008 VA examination report 
is the only examination to evaluate the DeLuca factors during 
the period on appeal.  The appellant had no additional 
functional loss on repetition of movement.  The Board finds 
that there is no adequate pathology to support a further 
increased rating under the criteria of DeLuca.  See Johnston.  

The appellant contends that he has buckling and give way of 
his knees, which entitles him to a separate compensable 
rating under DC 5257.  A knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Code 5257.  Limitation of motion and 
instability of the knee may be rated separately under 
Diagnostic Codes 5260 and 5257.  See VAOPGCPREC 9-98, 63 
Fed.Reg. 56704 (1998); VAOPGCPREC 23- 97, 62 Fed.Reg. 63604 
(1997).  When evaluating the symptoms under Diagnostic Code 
5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding 
the effects of functional loss due to pain do not apply, as 
that diagnostic code is not based on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The February 2007 evaluation by Dr. Season shows that the 
appellant had normal ligaments.

The February 2008 VA examination report states that the 
appellant had pain on varus stress in both knees, but the 
anterior drawer's sign and Lachman's test was negative.  The 
appellant wore a right sleeve brace to the examination.

The appellant argued in a September 2008 submission that he 
should receive a separate rating based on treatment he 
received in 2004 and 2005.  The appellant had an 
arthrocentesis of the left knee in 2004 and MRIs began to 
show degenerative changes.  The appellant's VA treatment 
records from 2006 indicate that the appellant was given 
hinged knee braces in July 2006 after sleeve braces were 
inadequate.  The appellant complained of buckling at that 
time.  No specific findings were made.  

The effective date of service connection is February 26, 
2007.  The February 2007 of Dr. Season represents the 
evaluation that is closest in time to the date of service 
connection.  That evaluation and the subsequent VA treatment 
records and VA examination report show no ligament 
instability.  The Board may not compensate the appellant for 
a period prior to the date of service connection.  As 
mentioned above, ratings are to be made on the basis of 
present disability.  See Francisco, supra.  The 2004 and 2005 
treatment records, while illustrative of his condition prior 
to the date of service connection, are without probative 
value, given the February 2007 evaluation. 

The Board recognizes that the appellant is competent to 
report buckling and give way.  The Board would expect to have 
some objective verification of instability in the 
examinations.  In light of specific findings on physical 
examination of normal ligaments, the Board finds that the 
appellant's instability does not rise to the level of 
"slight."  As such, a separate compensable rating for 
instability is not warranted.  

A 2006 MRI showed degeneration of the posterior horns of the 
semilunar cartilage of both knees.  A 10 percent evaluation 
is assigned for removal of the semilunar cartilage, 
symptomatic.  38 C.F.R. § 4.71a, Code 5259.  A dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion, warrants a 20 percent rating.  38 C.F.R. § 
4.71a, Code 5258.  The evidence does not show absent or 
dislocated cartilage.  Instead, the cartilage degeneration 
appears to be a part of the degenerative arthritic process 
covered by DC 5010 and DC 5003, discussed above.  The Board 
concludes that a separate compensable rating is not 
warranted.  

The Board notes that other applicable diagnostic codes 
relating to knee disorders include Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5262 (impairment of 
the tibia and fibula), and Diagnostic Code 5263 (for genu 
recurvatum).  There is no evidence of record that shows the 
appellant has ankylosis of the knee, impairment of the tibia 
and fibula, or acquired, traumatic genu recurvatum.  
Therefore, these diagnostic codes are not for application.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for an initial rating in excess of 10 
percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's knee claims.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

E. Extraschedular Ratings

The only remaining possible way to reach higher ratings is 
through an extraschedular rating.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluations for the appellant's low back, 
bilateral radiculopathy, flatfeet and bilateral knee 
disabilities are not inadequate.  His complained of symptoms 
are those contemplated by the ratings criteria for each 
disability.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of the various schedular 
ratings which he already receives.  It does not appear that 
the appellant has an "exceptional or unusual" disability; 
he merely disagrees with the assigned evaluation for his 
level of impairment.  In other words, he does not have any 
symptoms from his service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the extraschedular ratings.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied on that basis.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Earlier Effective Date

The appellant claims he is entitled to an effective date 
earlier than September 1, 1999, the date of his claims for 
service connection for flat feet and a low back disability.  
The Board analyzes the issues together as the relevant facts 
regarding both issues are identical.  Specifically, the 
appellant claims that the in-service dates of injuries, 
treatments, or diagnoses leading to the present disabilities 
are the relevant effective dates to be established for his 
claims.  

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C. § 
5110; 38 C.F.R. § 3.400(b)(2).  The effective date of an 
award of service connection based on a claim received within 
one year after a veteran's discharge from service is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).  A specific claim in the form 
prescribed by the Secretary is necessary for disability 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151.  
A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

The appellant filed these claims for direct service 
connection on September 1, 1999, some twenty-two years after 
his discharge from service.  There are no earlier claims for 
VA compensation benefits of any kind.  Thus, an effective 
date of September 1, 1999, the date of receipt of the 
appellant's original claim, is appropriate for the grant of 
service connection for flat feet and a low back disability.  
See id.  There is no legal entitlement to an effective date 
earlier than September 1, 1999, for the grants of service 
connection.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claims.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Service Connection

The appellant claims service connection for a heart 
condition, to include a heart murmur and mitral valve 
prolapse.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  38 C.F.R. 
§ 3.303(b) (2008).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant has submitted affidavits from his family and 
personal statements reflecting a childhood bout with 
rheumatic fever, as well as recent private medical evidence, 
all regarding his heart condition.  A 1982 treatment record 
reflects a diagnosis of a heart murmur and probable mitral 
valve prolapse.  In particular, Dr. Noble concluded the 
appellant's heart condition was congenital in an October 2000 
letter.  Also, a February 2002 letter from Drs. Keller and 
Fontana states that his heart condition is congenital in 
origin.  

Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  However, the VA Office of General Counsel held 
that service connection may be granted for a congenital 
disease on the basis of in-service aggravation.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of 
General Counsel Opinion 01-85 (March 5, 1985)].  In that 
opinion, it was noted that a disease considered by medical 
authorities to be of congenital, familial (or hereditary) 
origin by its very nature preexists claimants' military 
service, but that service connection for such diseases could 
be granted if manifestations of the disease in service 
constituted aggravation of the condition.  See also Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  To the extent the congenital 
defect is not a disease, service connection may still be 
granted for resultant disability caused by any superimposed 
disease or injury.  Accordingly, the crucial inquiries here 
are whether any resultant disability was caused by a 
superimposed disease or injury during service or, in the 
alternative, whether a heart condition, including a heart 
murmur and mitral valve prolapse, was aggravated beyond the 
natural progression of the condition during service.

The appellant served on active duty for 4 months and 8 days.  
No evidence in his voluminous file supports a medical 
conclusion that a heart condition was exacerbated during this 
short time period.  Dr. Noble's October 2000 letter discusses 
his heart condition's chronicity, stating that he had the 
congenital anomaly before and during service.  While Dr. 
Noble considered the appellant's time in service, he did not 
state that the appellant's service caused aggravation of his 
heart condition beyond a normal progression.  He stated the 
appellant's condition worsened progressively to the point in 
1996 where the appellant had surgery to repair the mitral 
valve.  

The appellant reported feeling his heart pounding in a new 
way after a run in-service and reported other heart pains, 
and the Board notes an appellant is competent to report 
symptoms he felt.  An appellant, however, is not competent to 
self-diagnose or to provide medical evidence, unless he is 
shown to be competent to do so.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  There is no evidence the appellant is a 
medical professional competent to give a medical conclusion.  

This evidence does not support a conclusion that the 
appellant's 4 month, 8 day service aggravated his congenital 
heart condition beyond its normal progression.  The appellant 
did not require surgery for the condition until 1996, despite 
being followed medically for the condition since at least the 
early 1980s.  This comports with Dr. Noble's statement that 
the appellant's heart condition has been progressive. 

Accordingly, considering the medical evidence, the 
appellant's statements, and the affidavits from family 
members, the Board concludes the preponderance of the 
evidence is against the appellant's claim for service 
connection because the evidence shows the heart condition is 
congenital, and there is no evidence of a superimposed 
disease or injury or in-service aggravation of the condition 
beyond its normal progression.  As noted, when the evidence 
is equally for and against a claim, the Board gives an 
appellant the benefit of the doubt; however, when, as here, 
the preponderance of the evidence is against the appellant's 
claim, the claim is denied.  38 U.S.C. § 5107(b); Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to an initial rating in excess of 20 percent 
disabling for a low back disability is denied.

Entitlement to an initial rating in excess of 10 percent 
disabling for lumbar radiculopathy of the right lower 
extremity is denied.

Entitlement to an initial rating in excess of 10 percent 
disabling for lumbar radiculopathy of the left lower 
extremity is denied.

Entitlement to an initial rating in excess of 30 percent 
disabling for flat feet with degenerative arthritis and 
mallet toe deformities is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee tricompartment degeneration with intraarticular 
degeneration is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee tricompartment degeneration with intraarticular 
degeneration is denied.

Entitlement to an earlier effective date than September 1, 
1999, for service connection for flat feet with degenerative 
arthritis and mallet toe deformities is denied.

Entitlement to an earlier effective date than September 1, 
1999, for service connection for degenerative arthritis of 
the lumbar spine is denied.

Entitlement to service connection for a heart condition, to 
include a heart murmur and mitral valve prolapse is denied.


REMAND

The appellant brought a claim for TDIU which was denied in a 
May 2008 rating decision.  The appellant has submitted a 
Notice of Disagreement in the form of a September 2008 
statement providing argument and indicating his wish for a 
Decision Review Officer to review his claim.  He also 
submitted a December 2008 Form 9 as to his knee disabilities 
discussed above, which also indicated a desire to appeal the 
TDIU issue.  The claim must be remanded to allow the RO to 
provide the appellant with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

The Board also notes that the appellant indicated that he 
wished to have review of the case by a Decision Review 
Officer.  This should be provided in the Statement of the 
Case.  See generally 38 C.F.R. § 3.2600 (2008).

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of 
the case as to the issue of TDIU by a 
Decision Review Officer.  The appellant 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


